IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 158 MM 2015
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KEVIN JAMES NEELY,                           :
                                             :
                    Petitioner               :

                                          ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Application for Leave to

Exceed Word Limitations is DENIED. Petitioner is DIRECTED to file a compliant Petition

for Allowance of Appeal within 30 days.